Order entered July 26, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00349-CV

                               ROBY TERRILL, Appellant

                                             V.

   TEXAS WORKFORCE COMMISSION AND PARK PLACE MOTORCARS, LTD,
                           Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-02960

                                         ORDER
       Before the Court is appellee Texas Workforce Commission’s July 21, 2017 unopposed

motion for extension of time to file its brief.   We GRANT the motion.   Appellee Texas

Workforce Commission’s brief shall be filed by August 30, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE